ORDER

PER CURIAM.
AND NOW, this 23rd day of November, 2004, on certification by the Disciplinary Board that the respondent, ROBERT THOMAS GIBSON, who was suspended by Order of this Court dated November 4, 2004, for a period of one year retroactive to December 9, 2002, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa.R.D.E., and there being no other outstanding order of suspension or disbarment, ROBERT THOMAS GIBSON is hereby reinstated to active status, effective immediately.